Title: To James Madison from Thomas Aborn, 28 June 1802
From: Aborn, Thomas
To: Madison, James


					
						Sir
						Providence June 28th. 1802
					
					I have to inform you of my arrival from Cayenne, which place I left on the 9th. of April last.  On 

my arrival at that Port which was on the 5th. Feby. 1802 I waited upon the Governor Victor Hugues and 

acquainted him of my appointment as Vice Commercial Agent of the United States for the Port of Cayenne 

&c.  The Governor observed to me that he was not authorised to receive an Agent from the United States, 

as he conceived the American Government had no Right by the late Treaty between France & the United 

States to send Consuls to the French Islands,  he then requested of me a Copy of my Credentials in order 

to send to France and wait an answer from his Government.  I complied with his request, and a few days 

after he informed me he had forwarded the same, and again repeated to me that he did not believe I 

should be officially acknowledged.
					On account of my ill state of health and the unpleasant situation I should have been placed 

to have remained there unacknowledged by that Government I thought it most prudent to leave the 

Colony for the present.
					I transmit you Sir, in this enclosure a Copy of the law imposing Duties on Foreign Vessels 

trading to Cayenne.  American Vessels are subject to many impositions under their present Government.  

Several instances occurred during the time I was there of American Vessels not being permitted to 

dispose of their Cargoes, at times when the Colony was not in immediate want of supplies.  These 

measure gave general dissatisfaction to the People there, who expect when they shall receive from 

France the new laws for the Colony of Cayenne, the American Trade will be placed under the same 

regulations as it was previous to the Revolution.  I have the Honour to be very Respectfully, Sir, Your 

most Obdt. Servant
					
						Thomas Aborn
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
